West, J.,
dissenting.
The court in this opinion rests its conclusion that the statute is invalid upon the ground generally that the title of the statute is defective in that it fails to give notice of the “main purpose” of the Act. I am not in accord with this conclusion.
The Constitution (Sec. 16, Art. Ill) provides that “each law enacted by the legislature shall embrace but one subject and matter properly connected therewith, whieh subject shall be briefly expressed in the title.”
The subject only and not matter properly connected therewith is required to be briefly expressed in the title. Schiller v. State, 49 Fla. 25, 38 South. Rep. 706; Hayes v. Walker, 54 Fla. 163, 44 South. Rep. 747; Thompson v. State, 66 Fla. 206, 63 South. Rep. 423. And “it must be a plain ease of violating the requirements of the organic law .as to titles of acts before the courts will nullify statutes or portions thereof as not being within the purpose and scope of the subject as expressed in the title and of ‘matter properly connected therewith.’ If the title of an act fairly gives notice of the subject of the act so as to reasonably lead to an inquiry into the body thereof, it is all that is necessary.’’ Butler v. Perry, 67 Fla. 405, 66 South. Rep. 150; Ex Parte Pricha, 70 Fla. 265, 70 South. Rep. 406.
The opinion holds that the title of the act “is misleading in that it has reference to the preparation, form and filing •of transcripts of record in the Supreme Court,” whereas the “main purpose” of the act is “to change existing laws *108and rules of courts as to tbe number of transcripts to be filed and the fees to be paid therefor. ’ ’
The title is “An Act Relating to Preparation, Form and Filing of Transcripts of Records in Civil Cases in the Supreme Court.” The subject of the legislation is “transcripts of records in civil cases in the supreme court,” their preparation, form and filing. This subject is “briefly expressed” in the title. If the number of transcripts of record to be prepared and filed, with fees which the officers making them are authorized to charge for such service in their preparation, is not a part of this subject, thén obviously it is “matter properly connected therewith,” and. the title gives ample notice to “reasonably lead to an inquiry into the body thereof, ’ ’ for such matter.
Upon,the other point alluded to but not decided I reserve opinion. If in practical operation the filing of one-copy only of the transcript of the record in this court, should tend to hamper the court, as it probably would, in its work and thereby interfere with and delay the administration of justice, the court may, by virtue of its inherent, power, ignore the attempt at legislative encroachment upon such power, but upon this point, because it is not necessary at this time, I express no opinion.